                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Jason S. Mills (SBN 225126)
                    2   jason.mills@morganlewis.com
                        Karen Y. Cho (SBN 274810)
                    3   karen.cho@morganlewis.com
                        300 South Grand Avenue
                    4   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    5   Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                    6
                        Attorneys for Defendant
                    7   CALIBER HOLDINGS CORPORATION
                    8
                    9                         UNITED STATES DISTRICT COURT
                 10                          CENTRAL DISTRICT OF CALIFORNIA
                 11
                 12     ANDRANIK KIRAKOSYAN, an                       Case No. 2:19-cv-10477
                        individual,
                 13                                                   STIPULATED PROTECTIVE
                                           Plaintiff,                 ORDER
                 14
                                     vs.
                 15
                        CALIBER HOLDINGS
                 16     CORPORATION d/b/a CALIBER
                        COLLISION, a Delaware Corporation;
                 17     and DOES 1 through 20, inclusive,
                 18                        Defendant.
                 19
                 20           Plaintiff Andranik Kirakosyan (“Plaintiff”), and Defendant Caliber Holdings
                 21     Corporation (“Defendant”) (collectively, the “parties”), by and through their
                 22     respective counsel, hereby stipulate and agree as follows:
                 23           1.     PURPOSES AND LIMITATIONS
                 24           Discovery in this action is likely to involve production of confidential,
                 25     proprietary or private information for which special protection from public
                 26     disclosure and from use for any purpose other than pursuing this litigation may be
                 27     warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                 28     enter the following Stipulated Protective Order. The parties acknowledge that this
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    STIPULATED PROTECTIVE ORDER
 ATTORNEYS AT LAW                                                                       CASE NO. 2:19-CV-10477
   LOS ANGELES
                    1   Order does not confer blanket protections on all disclosures or responses to
                    2   discovery and that the protection it affords from public disclosure and use extends
                    3   only to the limited information or items that are entitled to confidential treatment
                    4   under the applicable legal principles.
                    5          2.     GOOD CAUSE STATEMENT
                    6          This action is very likely to involve commercial, financial, technical and/or
                    7   proprietary information for which special protection from public disclosure and
                    8   from use for any purpose other than prosecution of this action is warranted. Such
                    9   confidential and proprietary materials and information consist of, among other
                 10     things, confidential business or financial information, information regarding
                 11     confidential business practices, or other confidential research, development, or
                 12     commercial information (including information implicating privacy rights of third
                 13     parties), information otherwise generally unavailable to the public, or which may be
                 14     privileged or otherwise protected from disclosure under state or federal statutes,
                 15     court rules, case decisions, or common law. Accordingly, to expedite the flow of
                 16     information, to facilitate the prompt resolution of disputes over confidentiality of
                 17     discovery materials, to adequately protect information the parties are entitled to
                 18     keep confidential, to ensure that the parties are permitted reasonable necessary uses
                 19     of such material in preparation for and in the conduct of trial, to address their
                 20     handling at the end of the litigation, and serve the ends of justice, a protective order
                 21     for such information is justified in this matter. It is the intent of the parties that
                 22     information will not be designated as confidential for tactical reasons and that
                 23     nothing be so designated without a good faith belief that it has been maintained in a
                 24     confidential, non-public manner, and there is good cause why it should not be part
                 25     of the public record of this case.
                 26            3.     ACKNOWLEDGEMENT OF UNDER SEAL FILING PROCEDURE
                 27            The parties further acknowledge, as set forth in Section 14.3, below, that this
                 28     Stipulated Protective Order does not entitle them to file confidential information
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                   STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                       2                      CASE NO. 2:19-CV-10477
                    1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                    2   and the standards that will be applied when a party seeks permission from the court
                    3   to file material under seal. There is a strong presumption that the public has a right
                    4   of access to judicial proceedings and records in civil cases. In connection with non-
                    5   dispositive motions, good cause must be shown to support a filing under seal. See
                    6   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
                    7   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
                    8   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
                    9   stipulated protective orders require good cause showing), and a specific showing of
                 10     good cause or compelling reasons with proper evidentiary support and legal
                 11     justification, must be made with respect to Protected Material that a party seeks to
                 12     file under seal. The parties’ mere designation of Disclosure or Discovery Material
                 13     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                 14     ONLY” does not—without the submission of competent evidence by declaration,
                 15     establishing that the material sought to be filed under seal qualifies as confidential,
                 16     privileged, or otherwise protectable—constitute good cause.
                 17           Further, if a party requests sealing related to a dispositive motion or trial,
                 18     then compelling reasons, not only good cause, for the sealing must be shown, and
                 19     the relief sought shall be narrowly tailored to serve the specific interest to be
                 20     protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
                 21     2010). For each item or type of information, document, or thing sought to be filed
                 22     or introduced under seal, the party seeking protection must articulate compelling
                 23     reasons, supported by specific facts and legal justification, for the requested sealing
                 24     order. Again, competent evidence supporting the application to file documents
                 25     under seal must be provided by declaration.
                 26           Any document that is not confidential, privileged, or otherwise protectable in
                 27     its entirety will not be filed under seal if the confidential portions can be redacted.
                 28     If documents can be redacted, then a redacted version for public viewing, omitting
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                      3                     CASE NO. 2:19-CV-10477
                    1   only the confidential, privileged, or otherwise protectable portions of the document,
                    2   shall be filed. Any application that seeks to file documents under seal in their
                    3   entirety should include an explanation of why redaction is not feasible.
                    4          4.     DEFINITIONS
                    5          4.1    Action: Andranik Kirakosyan v. Caliber Holdings Corp., District
                    6   Court of Central District of California, Case No. 2:19-cv-10477.
                    7          4.2    Challenging Party: a Party or Non-Party that challenges the
                    8   designation of information or items under this Order.
                    9          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
                 10     how it is generated, stored or maintained) or tangible things that qualify for
                 11     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 12     the Good Cause Statement.
                 13            4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                 14     their support staff).
                 15            4.5    Designating Party: a Party or Non-Party that designates information or
                 16     items that it produces in disclosures or in responses to discovery as
                 17     “CONFIDENTIAL.”
                 18            4.6    Disclosure or Discovery Material: all items or information, regardless
                 19     of the medium or manner in which it is generated, stored, or maintained (including,
                 20     among other things, testimony, transcripts, and tangible things), that are produced
                 21     or generated in disclosures or responses to discovery.
                 22            4.7    Expert: a person with specialized knowledge or experience in a matter
                 23     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                 24     an expert witness or as a consultant in this Action.
                 25            4.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                 26     Information or Items: any “CONFIDENTIAL” information as defined in section
                 27     4.3 which also includes extremely sensitive, highly confidential, non-public
                 28     information, consisting either of trade secrets or proprietary or other highly
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     4                     CASE NO. 2:19-CV-10477
                    1   confidential business, financial, regulatory, or strategic information (including
                    2   information regarding business plans, technical data, and non-public designs), the
                    3   disclosure of which would create a substantial risk of competitive or business injury
                    4   to the Producing Party.
                    5         4.8    House Counsel: attorneys who are employees of a party to this Action.
                    6   House Counsel does not include Outside Counsel of Record or any other outside
                    7   counsel.
                    8         4.9    Non-Party: any natural person, partnership, corporation, association or
                    9   other legal entity not named as a Party to this action.
                 10           4.10 Outside Counsel of Record: attorneys who are not employees of a
                 11     party to this Action but are retained to represent a party to this Action and have
                 12     appeared in this Action on behalf of that party or are affiliated with a law firm that
                 13     has appeared on behalf of that party, and includes support staff.
                 14           4.11 Party: any party to this Action, including all of its officers, directors,
                 15     employees, consultants, retained experts, and Outside Counsel of Record (and their
                 16     support staffs).
                 17           4.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 18     Discovery Material in this Action.
                 19           4.13 Professional Vendors: persons or entities that provide litigation
                 20     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 21     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 22     and their employees and subcontractors.
                 23           4.14 Protected Material: any Disclosure or Discovery Material that is
                 24     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                 25     ATTORNEYS’ EYES ONLY.”
                 26           4.15 Receiving Party: a Party that receives Disclosure or Discovery
                 27     Material from a Producing Party.
                 28           5.     SCOPE
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     5                      CASE NO. 2:19-CV-10477
                    1          The protections conferred by this Stipulation and Order cover not only
                    2   Protected Material (as defined above), but also (1) any information copied or
                    3   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    4   compilations of Protected Material; and (3) any testimony, conversations, or
                    5   presentations by Parties or their Counsel that might reveal Protected Material. Any
                    6   use of Protected Material at trial shall be governed by the orders of the trial judge
                    7   and other applicable authorities. This Order does not govern the use of Protected
                    8   Material at trial.
                    9          6.     DURATION
                 10            Once a case proceeds to trial, information that was designated as
                 11     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
                 12     ONLY,” or maintained pursuant to this protective order used or introduced as an
                 13     exhibit at trial becomes public and will be presumptively available to all members
                 14     of the public, including the press, unless compelling reasons supported by specific
                 15     factual findings to proceed otherwise are made to the trial judge in advance of the
                 16     trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
                 17     sealing documents produced in discovery from “compelling reasons” standard when
                 18     merits-related documents are part of court record). Accordingly, the terms of this
                 19     protective order do not extend beyond the commencement of the trial.
                 20            7.     DESIGNATING PROTECTED MATERIAL
                 21            7.1    Exercise of Restraint and Care in Designating Material for Protection.
                 22     Each Party or Non-Party that designates information or items for protection under
                 23     this Order must take care to limit any such designation to specific material that
                 24     qualifies under the appropriate standards. The Designating Party must designate for
                 25     protection only those parts of material, documents, items or oral or written
                 26     communications that qualify so that other portions of the material, documents,
                 27     items or communications for which protection is not warranted are not swept
                 28     unjustifiably within the ambit of this Order.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     6                     CASE NO. 2:19-CV-10477
                    1         Mass, indiscriminate or routinized designations are prohibited. Designations
                    2   that are shown to be clearly unjustified or that have been made for an improper
                    3   purpose (e.g., to unnecessarily encumber the case development process or to
                    4   impose unnecessary expenses and burdens on other parties) may expose the
                    5   Designating Party to sanctions.
                    6         If it comes to a Designating Party’s attention that information or items that it
                    7   designated for protection do not qualify for protection, that Designating Party must
                    8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    9         7.2    Manner and Timing of Designations. Except as otherwise provided in
                 10     this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
                 11     that qualifies for protection under this Order must be clearly so designated before
                 12     the material is disclosed or produced.
                 13           Designation in conformity with this Order requires:
                 14                  (a) for information in documentary form (e.g., paper or electronic
                 15     documents, but excluding transcripts of depositions or other pretrial or trial
                 16     proceedings), that the Producing Party affix at a minimum, the legend
                 17     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
                 18     CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “HIGHLY
                 19     CONFIDENTIAL legend”), to each page that contains protected material. If only a
                 20     portion of the material on a page qualifies for protection, the Producing Party also
                 21     must clearly identify the protected portion(s) (e.g., by making appropriate markings
                 22     in the margins).
                 23           A Party or Non-Party that makes original documents available for inspection
                 24     need not designate them for protection until after the inspecting Party has indicated
                 25     which documents it would like copied and produced. During the inspection and
                 26     before the designation, all of the material made available for inspection shall be
                 27     deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
                 28     EYES ONLY.” After the inspecting Party has identified the documents it wants
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     7                     CASE NO. 2:19-CV-10477
                    1   copied and produced, the Producing Party must determine which documents, or
                    2   portions thereof, qualify for protection under this Order. Then, before producing the
                    3   specified documents, the Producing Party must affix the “CONFIDENTIAL
                    4   legend” or “HIGHLY CONFIDENTIAL legend” to each page that contains
                    5   Protected Material. If only a portion of the material on a page qualifies for
                    6   protection, the Producing Party also must clearly identify the protected portion(s)
                    7   (e.g., by making appropriate markings in the margins).
                    8                (b) for testimony given in depositions that the Designating Party
                    9   identifies the Disclosure or Discovery Material on the record, before the close of
                 10     the deposition all protected testimony.
                 11                  (c) for information produced in some form other than documentary and
                 12     for any other tangible items, that the Producing Party affix in a prominent place on
                 13     the exterior of the container or containers in which the information is stored the
                 14     legend “CONFIDENTIAL.” If only a portion or portions of the information
                 15     warrants protection, the Producing Party, to the extent practicable, shall identify the
                 16     protected portion(s).
                 17           7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 18     failure to designate qualified information or items does not, standing alone, waive
                 19     the Designating Party’s right to secure protection under this Order for such
                 20     material. Upon timely correction of a designation, the Receiving Party must make
                 21     reasonable efforts to assure that the material is treated in accordance with the
                 22     provisions of this Order.
                 23           8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 24           8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                 25     designation of confidentiality at any time that is consistent with the Court’s
                 26     Scheduling Order.
                 27           8.2    Meet and Confer. The Challenging Party shall initiate the dispute
                 28     resolution process under Local Rule 37-1 et seq.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     8                     CASE NO. 2:19-CV-10477
                    1         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                    2   joint stipulation pursuant to Local Rule 37-2.
                    3         8.4    The burden of persuasion in any such challenge proceeding shall be on
                    4   the Designating Party. Frivolous challenges, and those made for an improper
                    5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                    6   parties) may expose the Challenging Party to sanctions. Unless the Designating
                    7   Party has waived or withdrawn the confidentiality designation, all parties shall
                    8   continue to afford the material in question the level of protection to which it is
                    9   entitled under the Producing Party’s designation until the Court rules on the
                 10     challenge.
                 11           9.     ACCESS TO AND USE OF PROTECTED MATERIAL
                 12           9.1    Basic Principles. A Receiving Party may use Protected Material that is
                 13     disclosed or produced by another Party or by a Non-Party in connection with this
                 14     Action only for prosecuting, defending or attempting to settle this Action. Such
                 15     Protected Material may be disclosed only to the categories of persons and under the
                 16     conditions described in this Order. When the Action has been terminated, a
                 17     Receiving Party must comply with the provisions of section 15 below (FINAL
                 18     DISPOSITION).
                 19           Protected Material must be stored and maintained by a Receiving Party at a
                 20     location and in a secure manner that ensures that access is limited to the persons
                 21     authorized under this Order.
                 22           9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 23     otherwise ordered by the court or permitted in writing by the Designating Party, a
                 24     Receiving Party may disclose any information or item designated
                 25     CONFIDENTIAL” only to:
                 26                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                 27     well as employees of said Outside Counsel of Record to whom it is reasonably
                 28     necessary to disclose the information for this Action;
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     9                      CASE NO. 2:19-CV-10477
                    1                (b) the officers, directors, and employees (including House
                    2         Counsel) of the Receiving Party to whom disclosure is reasonably necessary
                    3         for this Action;
                    4                (c) Experts (as defined in this Order) of the Receiving Party to whom
                    5   disclosure is reasonably necessary for this Action and who have signed the
                    6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    7                (d) the court and its personnel;
                    8                (e) court reporters and their staff;
                    9                (f) professional jury or trial consultants, mock jurors, and Professional
                 10     Vendors to whom disclosure is reasonably necessary for this Action and who have
                 11     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                 12                  (g) the author or recipient of a document containing the information or
                 13     a custodian or other person who otherwise possessed or knew the information;
                 14                  (h) during their depositions, witnesses, and attorneys for witnesses, in
                 15     the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                 16     party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                 17     they will not be permitted to keep any confidential information unless they sign the
                 18     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                 19     agreed by the Designating Party or ordered by the court. Pages of transcribed
                 20     deposition testimony or exhibits to depositions that reveal Protected Material may
                 21     be separately bound by the court reporter and may not be disclosed to anyone
                 22     except as permitted under this Stipulated Protective Order; and
                 23                  (i) any mediators or settlement officers and their supporting personnel,
                 24     mutually agreed upon by any of the parties engaged in settlement discussions.
                 25           9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                 26     ONLY.” Unless otherwise ordered by the Court or permitted in writing by the
                 27     Designating Party, Counsel of Record may not allow access to “HIGHLY
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     10                    CASE NO. 2:19-CV-10477
                    1   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Discovery Materials produced
                    2   by another party except as provided:
                    3                (a) to the Receiving Party’s Counsel of Record in this action, as well
                    4   as employees or regular contractors of said Counsel of Record to whom it is
                    5   reasonably necessary to disclose the information for this litigation and who have
                    6   signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
                    7   as Exhibit A;
                    8                (b) to the Experts of the Receiving Party (1) to whom disclosure is
                    9   reasonably necessary for this litigation and (2) who have signed the
                 10     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                 11                  (c) the Court and its personnel;
                 12                  (d) to Plaintiff in this action, but only to the extent that Plaintiff is
                 13     solely permitted to review in person such Discovery Materials at his Counsel of
                 14     Record’s office without removing from his counsel’s office the Discovery
                 15     Materials, copies of the Discovery Materials, or any written or otherwise recorded
                 16     notes (including his own) concerning the Discovery Materials; nor will Plaintiff be
                 17     provided any written summary or description of such Discovery Materials.
                 18           10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                 19                  PRODUCED IN OTHER LITIGATION
                 20           If a Party is served with a subpoena or a court order issued in other litigation
                 21     that compels disclosure of any information or items designated in this Action as
                 22     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                 23     ONLY,” that Party must:
                 24                  (a) promptly notify in writing the Designating Party. Such notification
                 25     shall include a copy of the subpoena or court order;
                 26                  (b) promptly notify in writing the party who caused the subpoena or
                 27     order to issue in the other litigation that some or all of the material covered by the
                 28     subpoena or order is subject to this Protective Order. Such notification shall include
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                   STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                      11                      CASE NO. 2:19-CV-10477
                    1   a copy of this Stipulated Protective Order; and
                    2                (c) cooperate with respect to all reasonable procedures sought to be
                    3   pursued by the Designating Party whose Protected Material may be affected. If the
                    4   Designating Party timely seeks a protective order, the Party served with the
                    5   subpoena or court order shall not produce any information designated in this action
                    6   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                    7   ONLY” before a determination by the court from which the subpoena or order
                    8   issued, unless the Party has obtained the Designating Party’s permission. The
                    9   Designating Party shall bear the burden and expense of seeking protection in that
                 10     court of its confidential material and nothing in these provisions should be
                 11     construed as authorizing or encouraging a Receiving Party in this Action to disobey
                 12     a lawful directive from another court.
                 13           11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 14                  PRODUCED IN THIS LITIGATION
                 15                  (a) The terms of this Order are applicable to information produced by a
                 16     Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                 17     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                 18     by Non-Parties in connection with this litigation is protected by the remedies and
                 19     relief provided by this Order. Nothing in these provisions should be construed as
                 20     prohibiting a Non-Party from seeking additional protections.
                 21                  (b) In the event that a Party is required, by a valid discovery request, to
                 22     produce a Non-Party’s confidential information in its possession, and the Party is
                 23     subject to an agreement with the Non-Party not to produce the Non-Party’s
                 24     confidential information, then the Party shall:
                 25                         (1) promptly notify in writing the Requesting Party and the Non-
                 26     Party that some or all of the information requested is subject to a confidentiality
                 27     agreement with a Non-Party;
                 28                         (2) promptly provide the Non-Party with a copy of the
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                    12                      CASE NO. 2:19-CV-10477
                    1   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                    2   reasonably specific description of the information requested; and
                    3                       (3) make the information requested available for inspection by
                    4   the Non-Party, if requested.
                    5                (c) If the Non-Party fails to seek a protective order from this court
                    6   within 14 days of receiving the notice and accompanying information, the
                    7   Receiving Party may produce the Non-Party’s confidential information responsive
                    8   to the discovery request. If the Non-Party timely seeks a protective order, the
                    9   Receiving Party shall not produce any information in its possession or control that
                 10     is subject to the confidentiality agreement with the Non-Party before a
                 11     determination by the court. Absent a court order to the contrary, the Non-Party shall
                 12     bear the burden and expense of seeking protection in this court of its Protected
                 13     Material.
                 14           12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                 16     Protected Material to any person or in any circumstance not authorized under this
                 17     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                 18     writing the Designating Party of the unauthorized disclosures, (b) use its best
                 19     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                 20     person or persons to whom unauthorized disclosures were made of all the terms of
                 21     this Order, and (d) request such person or persons to execute the “Acknowledgment
                 22     an Agreement to Be Bound” attached hereto as Exhibit A.
                 23           13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                 24     OTHERWISE PROTECTED MATERIAL
                 25           When a Producing Party gives notice to Receiving Parties that certain
                 26     inadvertently produced material is subject to a claim of privilege or other
                 27     protection, the obligations of the Receiving Parties are those set forth in Federal
                 28     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                    13                     CASE NO. 2:19-CV-10477
                    1   whatever procedure may be established in an e-discovery order that provides for
                    2   production without prior privilege review. Pursuant to Federal Rule of Evidence
                    3   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                    4   of a communication or information covered by the attorney-client privilege or work
                    5   product protection, the parties may incorporate their agreement in the stipulated
                    6   protective order submitted to the court.
                    7         14.    MISCELLANEOUS
                    8         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
                    9   person to seek its modification by the Court in the future.
                 10           14.2 Right to Assert Other Objections. By stipulating to the entry of this
                 11     Protective Order, no Party waives any right it otherwise would have to object to
                 12     disclosing or producing any information or item on any ground not addressed in
                 13     this Stipulated Protective Order. Similarly, no Party waives any right to object on
                 14     any ground to use in evidence of any of the material covered by this Protective
                 15     Order.
                 16           14.3 Filing Protected Material. A Party that seeks to file under seal any
                 17     Protected Material must comply with Local Civil Rule 79-5. Protected Material
                 18     may only be filed under seal pursuant to a court order authorizing the sealing of the
                 19     specific Protected Material. If a Party’s request to file Protected Material under seal
                 20     is denied by the court, then the Receiving Party may file the information in the
                 21     public record unless otherwise instructed by the court.
                 22           15.    FINAL DISPOSITION
                 23           After the final disposition of this Action, as defined in section 6, within 60
                 24     days of a written request by the Designating Party, each Receiving Party must
                 25     return all Protected Material to the Producing Party or destroy such material. As
                 26     used in this subdivision, “all Protected Material” includes all copies, abstracts,
                 27     compilations, summaries, and any other format reproducing or capturing any of the
                 28     Protected Material. Whether the Protected Material is returned or destroyed, the
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     14                     CASE NO. 2:19-CV-10477
                    1   Receiving Party must submit a written certification to the Producing Party (and, if
                    2   not the same person or entity, to the Designating Party) by the 60-day deadline that
                    3   (1) identifies (by category, where appropriate) all the Protected Material that was
                    4   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                    5   copies, abstracts, compilations, summaries or any other format reproducing or
                    6   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                    7   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                    8   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                    9   and trial exhibits, expert reports, attorney work product, and consultant and expert
                 10     work product, even if such materials contain Protected Material. Any such archival
                 11     copies that contain or constitute Protected Material remain subject to this Protective
                 12     Order as set forth in section 6 (DURATION).
                 13           16.    VIOLATION
                 14           Any violation of this Order may be punished by appropriate measures
                 15     including, without limitation, contempt proceedings and/or monetary sanctions.
                 16     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 17     Dated: March 27, 2020                        MORGAN, LEWIS & BOCKIUS LLP
                 18
                 19                                                  By
                                                                          Jason S. Mills
                 20                                                       Karen Y. Cho
                                                                          Attorneys for Defendant
                 21                                                       CALIBER HOLDINGS
                                                                          CORPORATION
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                     15                     CASE NO. 2:19-CV-10477
                    1   Dated: March 27, 2020                  LEVIN & NALBANDYAN, LLP
                    2
                    3                                          By /s/Tanganica J. Turner
                                                                  A. Jacob Nalbandyan
                    4                                             Tanganica J. Turner
                                                                  Attorneys for Plaintiff
                    5                                             ANDRANIK KIRAKOSYAN
                    6
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    7
                    8
                        DATED: March 27, 2020
                    9
                 10
                        _______________________________________
                 11
                        Honorable John E. McDermott, Magistrate Judge
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                               16                 CASE NO. 2:19-CV-10477
                    1                                        EXHIBIT A
                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I, [print or type full name], of [print or type full address], declare under
                    4   penalty of perjury that I have read in its entirety and understand the Stipulated
                    5   Protective Order that was issued by the United States District Court for the Central
                    6   District of California on [date] in the case of Andranik Kirakosyan v. Caliber
                    7   Holdings Corporation, et al., Case No. 2:19-cv-10477-CJC-JEM. I agree to comply
                    8   with and to be bound by all the terms of this Stipulated Protective Order and I
                    9   understand and acknowledge that failure to so comply could expose me to sanctions
                 10     and punishment in the nature of contempt. I solemnly promise that I will not
                 11     disclose in any manner any information or item that is subject to this Stipulated
                 12     Protective Order to any person or entity except in strict compliance with the
                 13     provisions of this Order.
                 14           I further agree to submit to the jurisdiction of the United States District Court
                 15     for the Central District of California for the purpose of enforcing the terms of this
                 16     Stipulated Protective Order, even if such enforcement proceedings occur after
                 17     termination of this action. I hereby appoint [print or type full name] of [print or type
                 18     full address and telephone number] as my California agent for service of process in
                 19     connection with this action or any proceedings related to enforcement of this
                 20     Stipulated Protective Order.
                 21     Date: ________________________
                 22     City and State where sworn and signed: ______________________________
                 23     Printed name: ____________________________________
                 24     Signature: __________________________________________
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                 STIPULATED PROTECTIVE ORDER
   LOS ANGELES                                                    17                      CASE NO. 2:19-CV-10477
